OMB APPROVAL OMB Number 3235-0167 Expires March 31, 2018 Estimated average burden Hours per response UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-54648 Las Vegas Railway Express, INC (Exact name of registrant as specified in its charter) 9astern Avenue #205, Las Vegas, NV 89123 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) Common Stock (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)
